Citation Nr: 1446797	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-18 829A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma.  

2.  Entitlement to a rating in excess of 10 percent for postoperative residuals of chondromalacia patella of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from June 1982 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In August 2008, the RO denied a rating in excess of 10 percent for the Veteran's service-connected knee condition.  In December 2009, the RO denied service connection for sleep apnea.

The Veteran filed a Notice of Disagreement (NOD) to a May 2010 rating decision denying service connection for bilateral hearing loss but after a March 2011 Statement of the Case (SOC) addressed that matter (and service connection for sleep apnea) the appeal was not perfected by filing a timely substantive appeal (VA Form 9 or equivalent).  Rather, the March 2011 VA Form 9 addressed only the issue of service connection for sleep apnea.  

A travel Board hearing was held in June 2011 in St. Petersburg, Florida, before the undersigned .  A transcript of the hearing testimony is in the claims file. 

The Board remanded this case in November 2011 for additional development.  The case has now been returned for appellate adjudication.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except VA treatment (CAPRI) records.  



FINDINGS OF FACT

1.  Sleep apnea is first shown by competent evidence years after military service and is unrelated to military service; and is not caused or aggravated by service-connected asthma.  

2.  The Veteran's service connected post-operative residuals of partial medial meniscectomy and chondromalacia of the right knee has been manifested by radiologically documented joint space narrowing, arthritis, and complaints which include pain; but no compensable degree of limitation of extension or flexion; and no ankylosis, impairment of the tibia or fibula, or genu recurvatum; and medical findings of instability or locking are of greater probative value than lay evidence.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as secondary to service-connected asthma, are not met.  38 U.S.C.A. § 1131 West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

2.  The criteria for a rating in excess of 10 percent for postoperative residuals of chondromalacia patella of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014 - 5260 - 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2012).  

By RO letter in July 2009, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection for sleep apnea; the information and evidence that VA would seek to provide; the information and evidence that the Veteran was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claim for a rating in excess of 10 percent for the service-connected right knee disability, the Veteran was informed by RO letter in April 2008 of what was required to substantiate that claim.  Also, in a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  Here, the Veteran was informed of these elements by RO letter in November 2008.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment records have been secured.  The service treatment records (STRs), private and VA treatment records are on file.  Also, records of the Social Security Administration (SSA) are on file (reflecting in part surgery for lumbosacral degenerative disc disease stemming from a January 2000 work-related injury).  

On file are reports of VA examinations to assess whether the claimed sleep apnea is related to military service or to service-connected asthma, as are reports of VA examinations to assess the severity of the service-connected right knee disability at issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2013).   

38 C.F.R. § 3.103(c)(2) requires that a presiding AVLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Such is the case here.  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").  

Sleep Apnea

The Veteran testified at the 2011 travel Board hearing that while the STRs were negative for sleeping difficulties he believed that he had some problems sleeping because others had to wake him up due to his snoring very loudly and at that time he also had restless sleep, which had continued after service.  During service he had had an episode of pneumothorax due to his asthma.  

On the other hand, the STRs are negative for sleep apnea and in the medical history questionnaires in April and June 1988 the Veteran reported not having or having had frequent trouble sleeping.  

The Veteran has testified that he believes his condition had its onset during service, based on what he was told by others as to his sleeping habits.  However, given the nature of the condition, the absence of relevant complaints shortly prior to service discharge, and the overall complexity of the facts of this case, the Board concludes that this Veteran is not competent to opine as to the origin of the condition.  Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept  a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

Although the Veteran indicates that he then had sleeping habits, e.g., loud snoring, which he had after service and which were found to be symptomatic of sleep apnea, the causes of sleep apnea are not within the ordinary knowledge a lay person.  The Veteran has not demonstrated any medical knowledge, training or experience that would allow him to recognize such during service or identify its cause.  The similarities between his current symptoms and those experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, lay observation of these similarities alone is not competent evidence of causation.  

In a January 2010 statement the Veteran's wife reported that she had known him since June 1990 and that he had a very bad snoring problem and when sleeping he would stop breathing.  However, her lay statement and his testimony are not competent to relate his current sleep apnea to his sleeping habits during service.  Jandreau v. Shinseki, 492 F.3d at 1377.   

Postservice private clinical records show that the Veteran was treated for asthma.  The Veteran testified that he had had asthma since childhood and it had progressed over the years and, as the asthma worsened he had developed sleep apnea and had first been diagnosed with sleep apnea in about 2007.  After a sleep study he had learned, and been told by a VA physician, that asthma was associated with sleep apnea and he was prescribed a CPAP machine.  In this regard, VAOPT records show that in July 2008 it was noted that he had symptoms of obstructive sleep apnea (OSA).  A sleep study in October 2008 found that he was at a high risk for OSA, and after additional testing, in December 2008 it was noted that he had asthma, obesity, and loud snoring associated with severe OSA syndrome.  This is medical evidence which is favorable to his claim.  

Similarly, the Veteran submitted an Internet article discussing the potential relationship between asthma and sleep apnea, and which states that symptoms of sleep apnea and other breathing problems during sleep are common among people with asthma, according to research presented to the American Thoracic Society's 2005 International Conference.  

However, there is also medical evidence which is against the Veteran's claim.  For example, on VA examination in December 2009 the Veteran's claim file and medical records were reviewed and after a physical examination the diagnosis was sleep apnea.  It was noted that medical literature had been reviewed.  The opinion was that sleep apnea was not caused by or result of asthma and that asthma was not considered a cause of or an aggravating factor in sleep apnea, in current medical literature.  

In December 2011 the Veteran's claim file and the medical article submitted by the Veteran were reviewed by a VA nurse who opined that the Veteran's sleep apnea was less likely than not incurred in or caused by military service.  It was stated that a review of the medical literature up-to-date revealed that with respect to OSA in adults the risk factors were obesity, craniofacial abnormalities, and upper airway tissue abnormalities.  Potential risk factors were heredity, smoking, and nasal congestion.  Certain respiratory conditions, e.g., chronic obstructive pulmonary disease (COPD), idiopathic pulmonary fibrosis were associated with OSA.  Asthma was not mentioned in the literature.  

In an addendum in July 2012 another VA nurse stated that the claim file had been reviewed and it was opined that sleep apnea was less likely than not due to or the result of the service-connected asthma.  The rationale was the same as expressed in December 2011.  

The Board must assess the foundation upon which a medical opinion is based as part of the determination of how much weight or probative value to assign a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  A medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Most of the probative value of a medical opinion comes from its reasoning [] It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

A VA physician has indicated that asthma, as well as loud snoring (as to which the Veteran testified he experienced during service) were risk factors for sleep apnea but even when considered with the Internet article, this is outweighed by the VA medical opinions obtained in this case.  These opinions were case specific.  In fact, there were three separate medical personnel that rendered the unfavorable medical opinions in this case and all three reported having reviewed relevant medical literature and, additionally although not dispositive, each reviewed the claim files.  The December 2011 opinion was that the sleep apnea was less likely as not incurred during service and the December 2009 opinion and the July 2012 opinion were that it was less likely as not caused by his service-connected asthma.  Moreover, the 2009 opinion was to the effect that asthma was not an aggravating factor as to sleep apnea.  

For the reasons stated, these three VA medical opinions are given greater probative value than the combined weight of the favorable lay evidence and the favorable medical evidence of record.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea and, so, there is no doubt to be found in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001) (If the preponderance of the evidence is against any claim, it necessarily means that there is no approximate balance, and the benefit of the doubt rule is not applicable.)  

Rating Principles

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §§ 4.7, 5.21 (2013).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505(2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2014).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

When determining the severity of musculoskeletal disabilities such as the issue on appeal, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202(1995), see also 38 C.F.R. §§ 4.40, 4.45 (2014). 

The Veteran's service-connected postoperative residuals of chondromalacia of the right knee has been rated analogously as osteomalacia under Diagnostic Code 5014, which in turn is rated as degenerative arthritis on the basis of limitation of motion of the affected parts.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014). 

When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  The criteria per this code directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that the rating will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014.  When, however, the limitation of motion is noncompensable under the appropriate codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With respect to limitation of motion, normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71a, Plate II (2014).  Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2014).  Diagnostic Code 5260 is applicable when the evidence demonstrates limitation of flexion. Diagnostic Code 5260 provides for a 10 percent evaluation when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). 

Diagnostic Code 5261 provides for a 10 percent evaluation when extension is limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014). 

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69Fed.Reg. 59,990 (2004).  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for a 10 percent evaluation for mild recurrent subluxation or lateral instability; 20 percent when moderate, and 30 percent when severe.  The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2014). 

Diagnostic Code 5259 provides for a single and maximum 10 percent rating for symptomatic residuals of removal of a semilunar cartilage of a knee and that DC 5259 provides for a single and maximum rating of 20 percent for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2014).   

Chondromalacia Patella of the Right Knee

In November 2007 the Veteran underwent a VA partial medial meniscectomy of his right knee.  The evidence shows that the postoperative meniscectomy scar has been well healed and asymptomatic.  Specifically, VA outpatient treatment (VAOPT) records show that in January 2008 the Veteran had no postservice scar tenderness.  On VA examination in December 2011 the postoperative scar was not painful or unstable.  Thus, a separate rating for disability due to such scarring is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Following his right partial menisectomy, he was assigned a temporary total rating based on need for convalescence, after which a 10 percent rating was resumed, having initially, and even now, been assigned on the basis of functional impairment due to painful motion.  Specifically, a February 2008 rating decision granted a temporary total evaluation of 100 percent, effective November 15, 2007 based on the right knee surgery necessitating convalescence, and a 10 percent evaluation was resumed as of January 1, 2008.  However, this is also the highest rating assignable under Diagnostic Code 5259 for symptomatic residuals of removal of a semilunar cartilage, and here the Veteran only had a partial medial meniscectomy in November 2007.  

The Veteran testified at the 2011 travel Board hearing that during VA examinations he had pain on manipulation of his right knee.  He stated that he had popping in that knee when standing up or sitting down and that going up stairs was extremely painful.  The knee was sometimes stiff.  He had constant right knee pain.  He estimated the constant pain to be either two or three on a scale of ten, which at times became worse during activity.  He was a letter carrier and had to go up stairs with a package and at such times the pain could be either an eight or nine.  After working all day his knee became stiff.  He sometimes had swelling and sometimes, although rarely, had dislocation or subluxation.  He had been given a knee brace.  

The Veteran has no malunion or nonunion of the right tibia or fibula which would warrant assigning a rating under Diagnostic Code 5262 for tibial or fibular impairment.  Likewise, there is no evidence of genu recurvatum warranting a rating under DC 5263 or of ankylosis warranting a rating under DC 5256.  

It is undisputed that the Veteran now has radiologically documented right knee arthritis.  Specifically, X-rays on VA examination in April 2008 found very minimal medial joint space narrowing, and X-rays on VA rating examination in December 2011 found arthritis.  Thus, range of motion in extension and flexion must be addressed, as well as any functional impairment from pain.  In this regard, the Veteran has never had any clinically documented limitation of either flexion or extension which would warrant a compensable rating.  

Specifically, VAOPT records show that in January 2008 right knee range of motion was from 0 degrees to 135 degrees.  In July 2008 range of motion was from 0 degrees to 120 degrees, with crepitus on motion.  On VA examination in April 2008 extension was full and flexion was to 130 degrees with objective evidence of pain on motion but no additional limitation of motion after three repetitions of motion.  VAOPT records show that in July 2008 range of motion was from 0 to 120 degrees, with crepitus on motion, in September 2008 he had full and stable range of motion, and in October 2008 he had active and strong extension and flexion to 120 degrees.  On VA examination in December 2011 flexion was to 125 degrees with pain beginning at 110 degrees but extension was full and painless; and these ranges of motion were unchanged after three repetitions of motion but he had pain on movement, swelling, as well as interference with sitting, standing, and weight-bearing.  Similarly, on VA examination in July 2014, to assess whether a claimed left knee disability was associated with the service-connected right knee disability, right knee flexion, even after three repetitions of motion, was to 130 degrees with pain beginning at that end point.  Extension was full and painless.  He had full strength on right knee flexion and extension.  

With respect to instability, the Veteran testified that he had dislocations or subluxations and wore a knee brace.  However, subluxation and instability are not clinically confirmed.  The Veteran is competent to attest to the subjective symptoms which are experienced, e.g., pain, instability, swelling, and locking.  Thus, objective evidence, e.g., found on clinical examinations, is not required to establish that such symptoms exist.  However, such lay evidence is subject to inherent bias and a lack of understanding of the true meaning of instability as well as differences in perception of various sensations.  For example, the perception of and tolerance of pain can vary greatly among individuals. On the other hand, objective clinical evidence is obtained by medical professionals who are trained in assessing and evaluating disabilities and, as such, has greater probative value. 

Here, VAOPT records show that in January 2008 the Veteran had no instability.  On VA examination in April 2008 he reported having giving way of the knee, but on examination he had no instability or patellar or mensiceal abnormality.  He had no episodes of dislocation or subluxation.  His gait was normal and there was no evidence of abnormal weight-bearing.  He had no crepitation but had clicks or snaps as well as grinding.  The effects on his usual daily activities of performing chores, shopping, exercise, and sports was severe, but only moderate as to driving, and none as to recreation, traveling, dressing, and grooming.  VAOPT records show that in July 2008 there was no instability.  In September 2008 he was given a cortisone injection into the right knee, and a more supportive knee brace.  On VA examination in December 2011 his knee was stable in all planes and there was no evidence of recurrent patellar subluxation or dislocation.  X-rays had revealed arthritis but no evidence of patellar subluxation.  

On VA examination in December 2009 it was reported that the Veteran had frequent episodes of joint locking and joint effusion.  However, neither has been clinically confirmed.  Rather, repeated evaluations have essentially ruled out his having such symptomatology.  Furthermore, there is no evidence of dislocated parts of the meniscus/cartilage.  The examinations indicating that he had locking have merely recorded histories related by the Veteran.  Significantly, the VA examination in July 2014, although for the purpose of assessing whether claimed left knee disability was related to service-connected right knee disability, found no instability of the right knee, pain on flexion only beginning at 130 degrees but full and painless extension; as well as full strength on right knee flexion and extension.  In fact, it was concluded that his right knee function not so badly impaired as to cause or aggravate a left knee pathological process.  

The Board is aware of the assessments made by VA examiners in 2008, 2011, and 2014 as to the severity of the right knee disability, the Veteran's use of a knee brace, his impairment going up and down stairs, limitations of the length of time he stands, and the distance he walks.  However, this is encompassed in the current 10 percent disability rating currently assigned.  And even though he may have flare-ups, the 2014 VA examiner commented that it would be speculative to provide accurate range of motion during flare-ups or after repetitive use over time since there was no flare-up at the time of the examination.  

The Veteran has consistently described pain upon movement and the record shows consistent reports of pain.  However, the fact that a veteran experienced pain, even if experienced throughout the range of motion, and here the most recent examination indicated it did not, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, the evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximates the next higher rating of 20 percent under any relevant Diagnostic Code (such as flexion limited to 30 degrees under DC 5260 or extension limited to 15 degrees under DC 5261).   

In this case, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disability resulted in symptoms that would warrant staged ratings.  In other words a rating of 20 percent is not warranted at any time.  



Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders.  Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

In Johnson, Id., the Board denied increased ratings for two service-connected disorder but remanded a third; and on appeal, it was argued that extraschedular consideration had to be given to the collective impact of two disorders which the Board had adjudicated but there was no argument that the effect of the third service-connected disorder.  In other words, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

By regulation, ratings assigned for service-connected musculoskeletal disorders must encompass a wide range of signs and symptoms enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above), including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation.  

Also, while the schedular rating criteria may not always address the symptoms specifically described, this alone does not mean that the rating criteria are necessarily inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

Here, the right knee disability is rated as 10 percent disabling even the absence of a compensable degree of limitation of motion.  There is no evidence which would indicate that the Veteran's complaints or functional limitations are not adequately contemplated by the Rating Schedule.  Comparing the Veteran's current symptoms and disability level to the Rating Schedule, the degree of functional impairment due to the service-connected disability at issue is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  

Thus, threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" is not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Accordingly, the Board concludes that the claim for a higher rating must be denied.  In this determination, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for right knee disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for sleep apnea, to include as secondary to service-connected asthma, is denied.  

A rating in excess of 10 percent for postoperative residuals of chondromalacia patella of the right knee is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


